In an action to recover damages for personal injuries, the appeal is from an order which dismissed the complaint for lack of prosecution, on appellant’s motion, unless respondent noticed the case for trial for the November, 1954, term. Order modified by striking from the ordering paragraph everything following the word “accordingly”. As thus modified, order affirmed, without costs. Respondent has failed to offer any reasonable explanation or excuse for failure to have brought the action to trial for over three years after joinder of issue and has failed to present any showing of merits. The motion should have been unconditionally granted. (Lange v. Bagish, 285 App. Div. 833; Messing v. City of New York, 285 App. Div. 977; Mazor v. Oceana Realty Corp., 286 App. Div. 1021.) Beldock, Acting P. J., Murphy, Ughetta, Hallman and Kleinfeld, JJ., concur.